United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2147
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Baldemar Arambul

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                            Submitted: March 21, 2019
                               Filed: April 1, 2019
                                  [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

     Baldemar Arambul directly appeals after a jury convicted him of drug and
money laundering offenses, and the district court1 sentenced him to a prison term


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
below the calculated Guidelines range. His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), suggesting that the district court imposed an
unreasonable sentence. Counsel also requests leave to withdraw.

       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir.
2009) (en banc) (sentences are reviewed under deferential abuse-of-discretion
standard; discussing substantive reasonableness); see also United States v. Callaway,
762 F.3d 754, 760 (8th Cir. 2014) (on appeal, within-Guidelines-range sentence may
be presumed reasonable); United States v. Wohlman, 651 F.3d 878, 887 (8th Cir.
2011) (court need not mechanically recite 18 U.S.C. § 3553(a) factors, so long as it
is clear from record that court actually considered them in determining sentence).
Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no non-frivolous issues for appeal.

      Accordingly, we grant counsel leave to withdraw,2 and we affirm.
                     ______________________________




      2
       We remind counsel, however, that Anders briefing must be done as an
advocate for the appellant, and the brief must refer to anything in the record that might
arguably support the appeal. See Penson, 488 U.S. at 80 (Anders brief must refer to
anything in record that might arguably support appeal); Evans v. Clarke, 868 F.2d
267, 268 (8th Cir. 1989) (Anders briefing must be done as advocate).

                                          -2-